387 Pa. 407 (1957)
Ebald, Appellant,
v.
Philadelphia.
Supreme Court of Pennsylvania.
Argued November 26, 1956.
January 7, 1957.
Before STERN, C.J., JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*408 Alexander F. Barbieri, for appellant.
William D. Valente, Assistant City Solicitor, with him David Berger, City Solicitor, and James L. Stern, Deputy City Solicitor, for appellee.
OPINION PER CURIAM, January 7, 1957:
The order of the court below sustaining defendant's preliminary objection is affirmed on the opinion of Judge LEVINTHAL, 7 D. & C. 2d 179.
Mr. Justice MUSMANNO dissents.